IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2607 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 156 DB 2018
                                :
           v.                   :             New York Bar Registration No. 2747517
                                :
SUSAN STEINTHAL,                :             (Out of State)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 27th day of June, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted. Susan Steinthal is suspended on consent

from the Bar of this Commonwealth for a period of six months. Consistent with the Joint

Petition, Respondent shall not apply for admission to the Bar of this Commonwealth for

two years from the date of this Order. She shall comply with all the provisions of

Pa.R.D.E. 217, and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).



      Justice Mundy dissents and would deny the joint petition for discipline on consent

in favor of a six-month suspension, with no additional conditions.

      Justice Todd and Justice Wecht join this dissent.